Memorandum. Petitioner, a membership corporation organized for religious and educational purposes and the owner of two parcels in the Town of Haverstraw, Rockland County, which are exempt from taxation on the tax roll of said town, seeks to annul certain ad valorem sewer assessments levied against said property, upon which is located a religious shrine. Under subdivision 8 of section 421 of the Real Property Tax Law (formerly § 420; see L 1971, ch 417, §§ 5, 10) and section 490 of said law, the subject real property is not exempt from the sewer assessments in question (cf. Young Men’s Christian Assn. v Rochester Pure Waters Dist., 37 NY2d 371, 376). The petition was properly dismissed at Special Term and the order of the Appellate Division should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.